Citation Nr: 1520389	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a disability manifested by tremors.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1971, including in the Republic of Vietnam, and from February 1973 to June 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2014, the Board remanded the appeal for additional development.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have current Parkinson's disease; the current tremors including peripheral neuropathy did not manifest to a compensable degree until many years after herbicide exposure in Vietnam, and more than one year after active duty; there is no continuity of symptomatology since service; and the current disability is not otherwise linked to service.



CONCLUSION OF LAW

The criteria for service connection for disorder manifested by tremors are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA provided full notice to the Veteran in April 2011, prior to the initial denial on appeal, of the evidence and information needed to substantiate his claims.  

Additionally, VA obtained all identified evidence in service and afterwards, including service records, VA and private treatment records.  As directed in the prior remand, in a March 2014 letter, VA requested the Veteran to identify any outstanding medical records since November 2009.  The Veteran replied in March 2014 that he had provided all evidence that he had in support of his claims.  Nevertheless, VA also obtained VA treatment records since November 2009.  To the extent that there may be any other outstanding medical records, VA satisfied its duty to assist, in light of the Veteran's failure to identify or provide such records.

VA also afforded the Veteran VA examinations in connection with his claims, including, as directed by the prior remand.  There is no argument or indication that the reports or opinions are inadequate, and no further evidence or opinion is needed.  The Board notes that the March 2014 VA neurological examiner's reasoning indicated that he rejected the lay reports by the Veteran and others as to the timing of the onset of his tremors based on a comparison with the objective documentation of when the tremors began.  Lay evidence may not be rejected solely due to a lack of corroborating medical documentation.  Nevertheless, this finding by the VA examiner is consistent with the Board's credibility finding herein regarding the timing of the Veteran's symptoms, which is based on a comparison of his affirmative reports regarding the existence of any symptoms and when the symptoms began, as discussed below.  Accordingly, the opinion is adequate.

There is no additional notice or assistance that would be reasonably likely to aid in substantiating this claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and VA has satisfied its duties to inform and assist in this appeal.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.304.

A veteran who served in Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to herbicides (Agent Orange) during such service.  Certain specified diseases, including Parkinson's disease, will be presumed service-connected due to such herbicide exposure if they manifested to a compensable degree at any time after service.  Early-onset peripheral neuropathy (previously known as acute or subacute peripheral neuropathy) will be presumed related to herbicide exposure in service if it manifested to a compensable degree within one year after the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Organic disease of the nervous system will be service connected on a presumptive basis as a chronic disability if they manifested to a compensable degree within one year after active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, a nexus between a current listed chronic disease listed in 38 C.F.R. § 3.309(a) and service may be established by either competent medical or lay evidence of continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

VA and private medical records indicate there is a current disability for the Veteran's current tremors, such that the first element of service connection is established.  The exact diagnosis is unclear, but it is not Parkinson's disease.  

Private records in June 2006 reflect assessments of concerns and considerations of action tremor, cerebellar tremor, focal motor seizures, dyskinesias, mixed tremor, cerebrovascular ischemia versus other etiological concerns.  Magnetic resonance imaging (MRI) reports of the brain in July 2006 and November 2006 noted several differential diagnoses.  A March 2007 electromyogram (EMG) and nerve conduction study (NCS) yielded assessments of chronic mild peripheral neuropathic changes of distal extremity musculature without acute denervation.  Private treatment records through November 2009 show findings consistent with the prior reports.

A November 2012 VA treatment record noted that the Veteran had tremors of unknown type after extensive neurological work-up with his private provider.

The March 2014 VA neurological examiner reviewed the claims file and conducted tests on the Veteran and concluded that he did not have current Parkinson's disease.  The examiner stated that, in terms of the tremor, the Veteran had difficulty writing, and the right upper extremity was severely affected.  He noted that private records from 2006 to 2009 showed a diagnosis of chronic tremors, which were not adequately controlled despite multiple medications.  The examiner stated that two MRIs of the brain showed nonspecific changes in the white matter, frontal and parietal regions; and that the EMG/NCS showed chronic mild peripheral neuropathic changes of the distal extremity.  He stated that these findings could represent "some yet undiagnosed cause" of the Veteran's tremors.

There is no indication of a diagnosis of Parkinson's disease in the VA or private treatment records, nor has the Veteran claimed to have Parkinson's disease.

The Veteran contends that his current tremors that are the result of exposure to herbicides in Vietnam, and also that they first manifested while he was on active duty.  See, e.g., substantive appeal, March 2014 VA examination report.  

At a February 2012 VA examination the Veteran referred to combat service.  The Veteran has not; however, asserted that his tremors are related to any combat events; rather, he asserts that this disability is due to herbicide exposure.  Accordingly, the combat presumption does not apply, and the Veteran's lay testimony is not sufficient to establish in-service incurrence or chronic disability for his tremors.  

Other lay witnesses have reported that his tremors first manifested immediately after his return from Vietnam, and that they were noticeable in the 1980s.  .  

As the Veteran served in from March 1968 to March 1969, he is presumed to have been exposed to herbicides during such service.  38 C.F.R. §§ 3.307(a)(6).  

There are no current findings of Parkinson's disease.  Service connection cannot; therefore, be granted for that disease as presumptively due to herbicide exposure.  There is, however, an indication of current chronic peripheral neuropathy.  For the presumptive provisions for herbicide exposure to apply, the evidence must establish early onset peripheral neuropathy that manifested to a compensable degree within one year after the Veteran's last exposure to herbicides, i.e., within one year after his return from Vietnam in March 1969.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Alternatively, to the extent that the Veteran's tremors may be considered organic disease of the nervous system, presumptive service connection may be granted if they manifested to a compensable degree within one year after active duty, i.e., after his last period of service ended in March 1988, or if there is continuity of symptomatology since service.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Concerning the timing of symptoms, the Veteran reported in his February 2011 claim that his tremors began in 1971, and that he received treatment in the military.  During the March 2014 VA examination, the Veteran stated that he did not quite know when his tremors began, but that it was while he was on active duty.

In an August 2012 statement, the Veteran's spouse, to whom he has been married since April 1969, reported that his tremors manifested immediately upon his return from Vietnam in March 1969, in that he had difficulty writing neatly.  She indicated that he had this problem many times over the years, and it was now worse. 

Further, a fellow service member reported in a September 2012 statement that he observed the Veteran's right hand shaking and the Veteran's frustrations due to limitations as a result of his hand while serving with him from 1985 to 1988.

The Veteran is competent to report observable symptoms including shaking or tremors, as well as the timing of such symptoms.  Similarly, the other lay witnesses are competent to report when they first noticed the Veteran having symptoms of tremors.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Nevertheless, these lay statements are not credible with regard to the timing of symptoms because they are inconsistent with the more probative evidence, including the Veteran's reports for medical evaluations during and after service.

Specifically, his service treatment records include a 1966 enlistment examination, which showed no pertinent abnormalities, as well as a December 1969 periodic examination and a July 1971 separation examination for the first period of active duty.  At those times, the Veteran denied neuritis or other problems in his Report of Medical History, and no clinical abnormalities were found or diagnosed.  Both of these evaluations were after the Veteran's return from Vietnam in March 1969.

Additionally, service records for the Veteran's second period of service from 1973 to 1988 include periodic examinations in April 1976, October 1980, and August 1987, as well as an April 1988 examination for retirement from service.  No pertinent clinical abnormalities were found during those examinations.  Further, the Veteran indicated in a Report of Medical History in April 1988 that he was in "good health," and he again denied neuritis or other pertinent symptoms or problems.

In addition to the above, there were no documented complaints or treatment for tremors or other neurological problems in the Veteran's service treatment records.

More than ten years after his last service, in July 2003, the Veteran underwent a VA evaluation to be entered in the Agent Orange registry.  At that time, he indicated that he was in good general health.  In several sections, the Veteran's symptoms were listed if they were present.  In the section for neurological symptoms or problems, however, including an example of "loss of coordination," the responses were left blank, indicating that there were no problems in that area.  The Veteran was also found to have normal neurological results upon examination at that time. 

The next medical evidence is dated in June 2006, at which point the Veteran sought private treatment from a neurological provider for complaints of progressive right upper extremity tremulousness, with hand writing difficulty over the "past several months."  Similarly, in November 2006, the Veteran underwent a second MRI of the brain for right upper extremity and cerebellar tremors that were identified as having been present for five months.  The Veteran continued to be treated for similar complaints and symptoms by this private provider approximately twice per year through November 2009, including testing and prescription medications.  

In November 2012, the Veteran established primary care at a VA facility.  The VA provider noted that the Veteran had tremors that were stable and being treated with medications, but that were of unknown type or etiology after extensive work-up with his private provider, whom he was no longer seeing.

The Veteran's reports during these service and post-service evaluations and treatment are more probative as to the timing of his noticeable symptoms of tremors than his statements for his current appeal because they were contemporaneous to the purported date of onset of symptoms, and the Veteran had a motive to tell the truth in order to receive proper medical care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

Additionally, these reports were made many years prior to the Veteran's claim for VA benefits in 2011, which was the first time he reported having any symptoms of tremors prior to 2006.  Similarly, the statements from the Veteran's spouse and fellow service member concerning symptoms of tremors in the hand since 1969 and in the 1980s, respectively, were made in 2012.  This was many years after the purported date of onset of his symptoms, making these lay statements less probative than the Veteran's reports in the contemporaneous medical records which, again, are inconsistent with the recent reports.  

Further, the lay statements as to him having symptoms during service, or any time prior to 2006, were made in connection with his claim for VA benefits, or under circumstances indicating interest or bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a witness's interest in the outcome may affect the credibility of testimony and may be considered with other evidence).  

The lay witnesses' memory as to the timing of the Veteran's observable symptoms appears to be faulty, due to the passage of time or other factors, such that they are not reliable historians and are not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Again, as summarized above, the Veteran denied any pertinent symptoms and was found to have no objective neurological abnormalities during service examinations in 1969 (within the one year after his return from Vietnam in March 1969), 1971, 1976, 1980, 1987, and for his service retirement examination in April 1988.  The Veteran also reported no neurological symptoms and was found to have no objective neurological abnormalities for a VA evaluation in 2003.  

Significantly, the Veteran first reported tremors or tremulousness and difficulties with the right upper extremity, including difficulty writing, when he sought private treatment for such symptoms in June 2006.  He also affirmatively identified the date of onset as a few months prior to that treatment, or approximately five months prior to November 2006, which would have been in approximately May 2006.  At no time did the Veteran indicate in these treatment records that his tremors in the right hand or otherwise had been present prior to 2006, to include during his service shortly after his return from Vietnam or any time prior to his retirement from service in 1988.  In a November 2014 VA treatment record, the Veteran reported having a tremor in his hand for "many years," without specifying a date of onset.  This would be consistent with having symptoms since 2006.

It is reasonable to infer that, if the Veteran had observable tremors or difficulty writing at any point prior to 2006, he would have complained of those symptoms during evaluations that asked about those symptoms while in service and in 2003.  Instead, the Veteran affirmatively identified the date of onset of his symptoms as 2006 when he sought treatment for them.  See Rucker, 10 Vet. App. at 73; see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).  

The statements by the Veteran and others are not being rejected due solely to a lack of corroborating medical records during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  "[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Id.  As discussed above, there is not merely a lack of evidence of tremors or neurological problems during service, or within one year after herbicide exposure or active duty; rather, there is also specific evidence that directly contradicts the more recent lay statements as to the nature and timing of the Veteran's symptoms at those times.   

Accordingly, the most probative and credible evidence shows that the Veteran's tremors and difficulties with the hand first manifested many years after his last exposure to herbicides in 1969, and many years after his last period of active duty in 1988.  Therefore, service connection is not warranted for the current disability on a presumptive basis as due to herbicide exposure or as a chronic disease, to include as based on continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

Further, there is no competent evidence directly linking the Veteran's current disability to herbicide exposure or to any other injury or disease during service.

Although the Veteran believes his tremors are due herbicide exposure, he is not competent, as a lay witness, to offer such an opinion, in the absence of continuity of symptomatology.  Rather, the complexity of the involved neurological system requires medical expertise to review and interpret the evidence and offer such an opinion.  Jandreau, 492 F.3d at 1376-77; cf. Walker, 708 F.3d at 1338-40.

As noted by the March 2014 VA examiner, VA and private treatment records stated that the cause or etiology of the Veteran's current tremors was unknown, after extensive work-up by his private provider from 2006 to 2009.  Indeed, in a November 2014 VA treatment record, the Veteran reported that the cause of his condition was unknown, but that he believed it was due to Agent Orange exposure.

The March 2014 VA examiner opined that the Veteran's current tremors were less likely than not incurred in or caused by in-service injury, event, or illness, to include as exposure to herbicides.  The examiner reasoned that chronicity since the Veteran's military service, which ended in 1988, was not established by the available evidence.  He also noted that there was no evidence of symptoms or problems in the Veteran's December 1969 service evaluation.  The examiner compared the objective or documented evidence regarding the timing of any neurological problems or tremors as shown in multiple physicals in the service records, including from December 1969 shortly after the Veteran's marriage to his wife, with the more recent lay evidence by the Veteran, his wife, and his fellow service member.  The examiner found that the lay statements as to the timing of his symptoms were not supported by the available medical evidence, thus providing a reason for rejecting the lay reports.  

The VA examiner's findings regarding the timing of the Veteran's symptoms are consistent with the Board's credibility findings herein, which are based on his denial of symptoms in the multiple evaluations during service and in 2003, and more importantly, on his identification of symptoms of tremors and problems with writing with his hand that started in 2006 when he sought treatment at that time.

There is no other medical evidence or opinion suggesting a link to service, to include herbicide exposure in Vietnam or any other injury or disease in service.

As such, the preponderance of the evidence is against service connection for the Veteran's current disorder manifested by tremors; the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for disorder manifested by tremors is denied.


REMAND

It is unclear whether the Veteran has a current, chronic hearing loss disability, and it appears that there may be some outstanding audiological tests.  The February 2012 VA audiological examination findings met the criteria for a left ear hearing loss disability based on pure tones and speech recognition scores, but not for the right ear.  In contrast, testing at the April 2014 VA audiological examination did not meet the criteria for a VA hearing loss disability in either ear.  A November 2012 VA treatment record noted that the Veteran was "hard of hearing," although he had appropriate hearing to normal voice, and referred to testing in 2011.  No 2011 results are in the claims file.  VA has a duty to obtain clarification and relevant records.

Additionally, there is some evidence of impaired hearing, as shown by pure tone thresholds higher than 20 decibels, at evaluations during the Veteran's service in July 1971, April 1976, October 1980, and April 1988; although thresholds were 20 decibels or below (or within normal limits) in December 1969 and August 1987 evaluations.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although these results did not meet VA's criteria for a hearing loss disability, per 38 C.F.R. § 3.385, it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  .  

The February 2012 and April 2014 VA audiological examiner's opinions as to the etiology of any current hearing loss are inadequate because they incorrectly state that the Veteran's hearing tests were within normal limits at all times during service.  As noted above, although the testing did not meet VA's disability criteria, he did have some measured hearing impairment at times, including in April 1988.  

The Veteran denied any noticeable hearing loss in Reports of Medical History in service, including at his December 1969 and July 1971 evaluations after service in Vietnam, and in his April 1988 retirement examination.  During a February 2012 VA audiological examination, the Veteran identified the date of onset of his noticeable hearing loss as 10-12 years ago, i.e., from approximately 1990 to 1992, or within a few years after service retirement.  In contrast, during a July 2003 VA evaluation for the Agent Orange registry, in the category for "decreased hearing," the response was left blank, indicating that there were no problems in that area; and the Veteran was also found to have normal ear, nose, and throat upon examination.    

As such, a new medical opinion is needed with consideration of an accurate factual history, after determining if there is a current hearing loss disability in either ear.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider of any audiological testing or treatment in 2011, and complete a release for VA obtain any non-VA records, or provide the records.  

Obtain records of any VA audiological test results from 2011; if no such tests exist or are available, this should be documented.  

The Veteran should be notified of any requested records that cannot be obtained, the efforts made to obtain those records, and of further actions that will be taken with regard to the claims.

2.  Thereafter, schedule the Veteran for a new VA examination to determine the nature whether any current hearing loss disability is related to service.  The examiner should conduct appropriate testing, review the entire claims file, and respond to the following:

(a)  Does the Veteran have a current hearing loss disability for VA purposes in either ear?  

The examiner should address the discrepancy between the hearing results at the 2012 and 2014 VA examinations, and any results from 2011 that are obtained upon remand.

(b)  Did any current hearing loss disability at least as likely as not (probability of 50 percent or more) have its onset during the Veteran's military service through April 1988?  Also, was it at least as likely as not incurred as a result of service, to include noise exposure in Vietnam?

The examiner should address the significance of pure tone thresholds above 20 decibels during service evaluations in 1971, 1976, 1980, and 1988; as compared thresholds of 20 decibels or below measured in 1969 and 1987.

The examiner must provide reasons for the opinions.

The Veteran is competent to report the nature and timing of observable symptoms.  Such lay statements should be considered along with the other evidence.  If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with other evidence.  

If an opinion cannot be provided without speculation, the examiner should state why the needed opinion cannot be provided and whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


